Appeal by defendant from a judgment of the County Court, Nassau County, rendered October 26, 1972, adjudicating him to be a youthful offender, upon a jury verdict, and imposing sentence upon him of five months in the Nassau County Jail. Judgment affirmed. In our *718opinion, there was a departure from proper practice in the denial of defendant’s motion ¡to exclude from the courtroom a People’s witness, a detective, until he himself would be called to testify. However, since it is not shown that defendant was prejudiced by the presence of this witness in the courtroom, the denial of the motion will not be deemed reversible error (People v. Felder, 39 A D 2d 373, 379-380). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Benjamin, JJ., concur.